WOOD, J.
The justices’ act (29 O. L. 185, 6) provides, that in case of return of no goods, on a justice’s execution, and a suggestion that the judgment debtor has real estate, a transcript may be filed with the clerk of the Court of Common Pleas, in the county where the defendant resides, upon which the clerk is authorized to issue a scire facias against the debtor, to show cause at the return term why execution should not issue against his lands, which writ is to be served and returned in the same manner summonses are ^required by law to be served, and if no cause- is shown, the [443 court is to give judgment for costs, and award execution against the lands for the sum due, interest and costs. No authority is here given to issue a scire facias from one county to another, or to issue any writ except where the defendant resides. No reason appears to us for issuing this writ to Franklin, and as there was no appearance to the suit to cure the defect, the proceeding is of no avail, and must be reversed, with costs.